Citation Nr: 0030243	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  98-01 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation higher than 20 percent for 
service-connected fibromyalgia syndrome.

2.  Entitlement to an evaluation higher than 10 percent for 
service-connected stress fractures of the sacroiliac joint 
and right inferior pubic ramus, for the period from December 
22, 1996, to November 11, 1999.

3.  Entitlement to an evaluation higher than 20 percent for 
service-connected stress fractures of the sacroiliac joint 
and right inferior pubic ramus, for the period from November 
12, 1999.

4.  Entitlement to a compensable evaluation for a service-
connected stress fracture of the left proximal tibia, for the 
period from December 22, 1996, to November 11, 1999.

5.  Entitlement to an evaluation higher than 10 percent for a 
service-connected stress fracture of the left proximal tibia, 
for the period from November 12, 1999.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1996 to 
December 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 decision by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the veteran service connection  
for fibromyalgia syndrome, stress fractures of the sacroiliac 
joint and right inferior pubic ramus, and stress fracture of 
the left proximal tibia, with an effective date of December 
22, 1996, based on the date on which she first became 
entitled to VA disability compensation.  Initially, the RO 
assigned a 20 percent rating for fibromyalgia syndrome, a 10 
percent rating for stress fractures of the sacroiliac joint 
and right inferior pubic ramus, and a noncompensable rating 
for a stress fracture of the left proximal tibia, all 
effective from December 22, 1996.  Thereafter, the veteran 
filed and perfected a timely appeal of the ratings assigned.  

While the case was on appeal, in a June 2000 rating decision 
the RO granted the veteran a 20 percent rating for stress 
fractures of the sacroiliac joint and right inferior pubic 
ramus, and a 10 percent rating for a stress fracture of the 
left proximal tibia, both effective from November 12, 1999.  
The RO confirmed the 20 percent rating assigned for 
fibromyalgia syndrome.  The veteran continues her appeal.




FINDINGS OF FACT

1.  The veteran's service-connected fibromyalgia syndrome, 
from December 22, 1996 to the present time, is manifested by 
symptoms of fatigue and generalized body and joint pain which 
are nearly constant, restrict her daily routines by less than 
25 percent of her pre-illness level, and which do not result 
in periods of incapacitation (i.e., a period requiring bed 
rest and treatment by a physician) which total 4 or more 
weeks per year in duration.

2.  For the period from December 22, 1996, to November 11, 
1999, the veteran's service-connected stress fractures of the 
sacroiliac joint and right inferior pubic ramus were 
manifested by pain and symptoms indicative of slight hip 
disability.

3.  From November 12, 1999, the veteran's service-connected 
stress fractures of the sacroiliac joint and right inferior 
pubic ramus are manifested by moderate tenderness on 
palpation of her right inferior pubis and sacroiliac joint, 
precipitation of painful symptoms caused by walking, kicking, 
bending and prolonged sitting, and impaired ability to climb 
stairs and to dance, participate in athletic activities and 
to perform constant household activities, all of which are 
indicative of moderate hip disability.

4.  For the period from December 22, 1996, to November 11, 
1999, the veteran's service-connected stress fracture of the 
left proximal tibia was not manifested by limitation of 
motion or impairment of function.

5.  From November 12, 1999, the veteran's service-connected 
stress fracture of the left proximal tibia is manifested by 
subjective complaints of stiffness of her left ankle joint, 
with symptomatic flare-ups occurring twice per month and 
moderate tenderness on palpation of the left tibia on 
objective examination, indicative of slight knee disability.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for service-connected fibromyalgia syndrome have not been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 4.88b, Diagnostic Codes 6399-6354 (2000).

2.  The criteria for an evaluation greater than 10 percent 
for service-connected stress fractures of the sacroiliac 
joint and right inferior pubic ramus, for the period from 
December 22, 1996, to November 11, 1999, have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5299-5252, 5299-5253, 5299-5255 
(2000).

3.  The criteria for an evaluation greater than 20 percent 
for service-connected stress fractures of the sacroiliac 
joint and right inferior pubic ramus, for the period from 
November 12, 1999, have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. § 4.71a, Diagnostic Codes 
5299-5252, 5299-5253, 5299-5255 (2000).

4.  The criteria for a compensable evaluation for service-
connected stress fracture of the left proximal tibia, for the 
period from December 22, 1996, to November 11, 1999, have not 
been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 
38 C.F.R. § 4.71a, Diagnostic Codes 5261, 5262 (2000).

5.  The criteria for an evaluation greater than 10 percent 
for service-connected stress fracture of the left proximal 
tibia, for the period from November 12, 1999, have not been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5261, 5262 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran entered active duty in February 1996.  Her 
service medical records show that during her brief period of 
active service she was treated due to generalized, persistent 
pain of her upper and lower extremity joints.  She was 
diagnosed with fibromyalgia and recurrent, unimproved stress 
fractures of her right sacroiliac joint, right inferior pubic 
ramus, and left proximal tibia.  Her condition was considered 
disabling to the point that she was deemed to be physically 
unfit for military service by a physical evaluation board.  
On December 21, 1996, she was honorably discharged from 
active duty for medical reasons.  Shortly afterwards, in 
December 1996, she filed a claim for VA disability 
compensation.

Pursuant to her claim, she was provided with VA examinations 
to evaluate her disabilities, which were conducted on 
February 12, 1997 and March 5, 1997, with a CT scan of her 
lumbar spine performed on March 31, 1997.  The February 12, 
1997 general medical examination report shows that she 
displayed a normal carriage, posture and gait.  Straight leg 
raising test was to 70 degrees with negative Lasegue's sign, 
bilaterally.  She was able to squat, stoop and walk on her 
toes and heels without difficulty and she displayed a normal 
range of motion of both shoulders.  Examination of her 
nervous system featured hypoactive knee jerks with 
reinforcements.  No Babinski's sign, Romberg's sign or 
evidence of sensorimotor deficit was noted.  She was not in 
any acute distress during the examination.  The relevant 
diagnoses were stress fractures of the right sacroiliac 
joint, right inferior pubic ramus and proximal left tibia.

VA examination of the veteran's bones on March 5, 1997, shows 
that she reported a history of fibromyalgia during active 
service which was manifested by complaints of total body 
pain, pain in all muscles, fatigability and interference with 
sleep.  She reported that she now also experienced 
constipation, dysmenorrhea and migraines.  According to the 
veteran, cold and damp weather and exercise aggravated her 
pain.  Physical evaluation revealed swelling of both upper 
trapezius muscles and no swelling in any joints of her upper 
and lower extremities.  No joint deformities of her upper and 
lower extremities were observed.  She displayed no 
instability and full and complete range of motion in all 
joints of her upper and lower extremities.  She displayed 
normal muscle strength in both legs, with no atrophy of the 
musculature.  There was tenderness to palpation in all joints 
and bursa in both arms and legs and also severe trapezius and 
cervical dorsal paravertebral muscle spasm.  No postural 
abnormalities or fixed deformities of her back were observed.  
The examiner noted that she displayed exquisite pain, 
objectively, on all movements of her lumbar spine.  Her range 
of lumbar motion was to 50 degrees on forward flexion, 15 
degrees on backward extension, 35 degrees on lateral flexion, 
bilaterally, and 20 degrees of rotation, bilaterally.  She 
had diminished left knee jerk +1 and was positive on straight 
leg raising, bilaterally.  There was diminished pinprick and 
smooth sensation on the left L4 dermatome of her leg.  A CT 
scan of her lumbar spine was ordered by the examiner, which 
was performed on March 31, 1997.  The CT scan revealed no 
disc herniation or other disc pathology.  These findings were 
incorporated into the March 1997 VA examination.  The 
diagnoses were residuals of multiple stress fracture 
demonstrated on bone scan, fibromyalgia syndrome and lumbar 
paravertebral myositis.

VA outpatient treatment reports, dated from 1997 to 1998, 
show the following pertinent findings:

On April 18, 1997, the veteran sought treatment for 
complaints during the prior two weeks of joint pain and 
tenderness, dyspepsia, an abdominal ache and burning 
sensation, and edema of the hands and lower extremities not 
related to pre-menstrual syndrome.  She denied having nausea, 
vomiting or flu-like symptoms.  Examination of her 
extremities revealed no edema or erythema of her joints.  
Diffuse tenderness in her back was noted, with more prominent 
tenderness in her shoulders and knees.  X-rays of her knees 
and shoulders revealed normal and unremarkable findings for 
both, bilaterally.  The diagnosis was fibromyalgia by 
history.  She was prescribed non-steroid anti-inflammatory 
medication.  

A September 18, 1997, VA outpatient treatment report shows 
that the veteran complained of having generalized aches and 
pains of her body and extremities.  Physical examination 
revealed no abnormal masses or tenderness of her abdomen.  
Her extremities exhibited adequate range of motion with mild 
pain on exertion and no edema or articular swelling.  Prior 
X-rays of her shoulders, lumbar spine and knees were 
consulted which revealed normal findings.  The assessment was 
that the veteran's symptoms were compatible with 
fibromyalgia.  On September 23, 1997, an MRI study was 
performed on her lumbar spine which revealed normal findings.  

Medical reports show that on several occasions throughout 
1997 and 1998, the veteran received outpatient treatment for 
complaints of headaches, leg weakness, and generalized aches 
and pain of her body, both shoulders, her lumbar spine and 
her upper and lower extremities which were related to her 
diagnosis of fibromyalgia.  These included counseling 
sessions at a VA pain management clinic.  The records 
indicate that on a June 1997 VA assessment of her ability to 
care for herself, she was considered to be independent and 
requiring no assistance to ambulate, tend to her needs of 
nature, dress herself, bathe herself and feed herself.  (The 
VA records also show that the veteran received psychiatric 
counseling and treatment for dysthymia.  While not at issue 
in this current appeal, her claims file shows that she has 
been granted service connection and a compensable evaluation 
for dysthymia as secondary to her service-connected 
fibromyalgia.)

The report of a November 12, 1999, VA examination for 
evaluation of fibromyalgia shows that the veteran complained 
of generalized aches and pain of her body and extremities.  
The examiner stated that her claims folder was not available 
for review prior to the examination.  He presented the 
following narrative in his report:

"For VA compensation purposes, the diagnosis of 
fibromyalgia (sometimes called fibrositis, 
primary fibromyalgia syndrome, or myofascial pain 
syndrome) requires the presence of widespread 
musculoskeletal pain and tender points.  
Additional findings may also be present: fatigue, 
sleep disturbance, stiffness, paresthesias, 
headache, irritable bowel symptoms, depression, 
anxiety or Raynaud's-like symptoms.  Widespread 
pain is defined as pain in both left and right 
sides of the body, that is both above and below 
the waist, and that affects both the axial 
skeleton (i.e., cervical spine, anterior chest, 
thoracic spine, or low back) and the extremities.  
Rule out other diagnostic entities that may be 
responsible for the symptomatology presented."  

At the November 1999 examination, the veteran reported that 
she experienced muscle weakness, easy fatigability, and 
severe pain in her neck, shoulders, upper, middle and lower 
back, elbows, knees, ankles, wrists and buttocks.  She 
described the pain as being constant and not alleviated at 
all times.  She also reported that ever since 1996, she 
experienced morning stiffness every day, which lasted from 4 
to 6 hours.  According to her accounts, she experienced 
unexplained fatigue on a daily basis which was worse once per 
week.  She also experienced sleep disturbances manifested by 
insomnia.  Her total resting period per night was only 4 
hours, during which she would awake from 4 to 6 times.  She 
reported that she had constipation, occasional dizziness and 
also a migraine.  The veteran reported that she was taking 
business administration classes and that she was employed in 
a family business working part-time, 16 hours per week, as a 
telephone receptionist.  She was absent from work once per 
week.  Her limitations on her daily activities due to 
fibromyalgia were that she could not dance, had difficulty 
using stairs, and was unable to perform household activities 
constantly.  She also reported that her fibromyalgia 
interfered with her ability to engage in sexual relations 
with her husband.

On objective physical examination in November 1999, the 
veteran's fibromyalgia symptoms were noted to have been 
active.  The affected areas were all soft tissues and muscles 
and the bursa in all joints of her upper and lower 
extremities.  Trigger or tender points for the pain symptoms 
were all soft tissues and muscles of her upper and lower 
extremities.  No muscle atrophy was noted in her upper and 
lower extremities, but muscle strength in her arms and legs 
was 3.5/5, limited due to pain.  On range of motion testing, 
she could abduct and flex her shoulders to 125 degrees, 
bilaterally, and rotate both shoulders to 75 degrees.  She 
could flex her elbows to 120 degrees and extend them to zero 
degrees, bilaterally.  She was able to flex her wrists to 80 
degrees and extend them to 70 degrees, bilaterally.  Testing 
of her hips displayed flexion to 100 degrees, extension to 10 
degrees, rotation to 40 degrees, adduction to 10 degrees and 
abduction to 20 degrees.  She could flex her knees to 120 
degrees and extend them to zero degrees.  Dorsiflexion of her 
ankles was to 10 degrees and plantar flexion was 45 degrees, 
bilaterally.  She was positive on straight leg raising, 
bilaterally, and had diminished right ankle jerk +1 and left 
ankle jerk to +2.  There were no postural or fixed 
abnormalities of her back.  She displayed exquisite 
tenderness to palpation on her sacroiliac joints, 
bilaterally, and also on her buttocks, her right superior and 
inferior pubic ramus, and her left tibia.  The diagnosis was 
active fibromyalgia.

On November 12, 1999, VA also conducted an examination of the 
veteran's bones to evaluate them for impairment due to 
fractures and bone disease.  The examiner stated that her 
claims folder was not available for review prior to the 
examination.  He noted that she had a history of stress 
fractures of her right hip (right inferior pubic ramus) and 
left ankle (left proximal tibia).  She complained of 
experiencing severe pain and weakness and stiffness of her 
right hip and left ankle joints.  She reported that her 
symptoms were precipitated by walking, climbing stairs, 
kicking, bending or prolonged sitting and were not alleviated 
by any activity.  She was unable to dance or participate in 
sports activities and could not perform constant household 
activities.  According to her accounts, she experienced 
symptomatic flare-ups of severe right hip and left ankle pain 
twice per month which necessitated a 4-day period of rest.  
She denied needing to use a cane, crutches or other 
corrective or supportive devices.  

Objective examination on bone examination in November 1999 
shows that there were no deformities, uneven extremity 
lengths, asymmetry or intra-articular involvement of the 
veteran's upper and lower extremities, right hip, left ankle 
and back.  There was also no malunion, nonunion, loose motion 
or false joint observed.  Her gait was normal and there was 
no ankylosis, nor were there any constitutional signs of bone 
disease of any joint noted.  The examiner noted that there 
was moderate tenderness to palpation of the veteran's right 
inferior pubis, right and left sacroiliac joint, and left 
tibia.  With regards to pain on motion, the examiner observed 
that there was moderate pain throughout all points of motion, 
from the first degree to the last, on range of motion 
testing.  There was weakness of all muscles of her right hip 
and left ankle, with a muscle strength of 3.5/5.  No edema, 
redness or heat was observed.  The diagnoses were right 
inferior pubic stress fracture, left proximal tibial stress 
fracture and right sacroiliac stress fracture.

II.  Analysis

The Board notes that the veteran's claims folder was not 
available for the review of the examiners who conducted the 
VA examinations of November 12, 1999.  However, in view of 
the case of Fenderson v. West, 12 Vet. App. 119 (1999), which 
permits staged ratings of disability based on the facts found 
during specified dates, the facts presented in the evidence 
prior to the November 1999 VA examination regarding the level 
of her impairment stand independently from those found during 
the November 12, 1999 examination.  Therefore, the Board 
finds that the November 1999 examination reports are not 
defective evidence for purposes of rating the veteran as they 
were otherwise thorough and presented a clear picture of the 
status of her disabilities as of that date.  All relevant 
evidence has been properly developed, and no further 
assistance is required to comply with VA's duty to assist.  
Id. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2000).

In evaluating the veteran's request for higher ratings, the 
Board considers the medical evidence of record.  The medical 
findings are then compared to the criteria set forth in the 
VA's Schedule for Rating Disabilities.  An evaluation of the 
level of disability present must include consideration of 
the functional impairment of the veteran's ability to engage 
in ordinary activities, including employment, and the effect 
of pain, incoordination, weakness, or fatigability on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2000); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 
592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a)	Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.). 

(b)	More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of 
ligaments, etc.). 

(c)      Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to execute 
skilled movements smoothly. 

(f)	Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

38 C.F.R. § 4.45.

In this regard, the Board notes that the VA examiner who 
conducted the examination of November 12, 1999, reported that 
the veteran had experienced pain on all degree points 
throughout the ranges of motion of her affected joints.   
Therefore, as joint pain is omnipresent on all points of 
motion, it ceases to be a limiting factor for purposes of 
assessing functional loss as the veteran, in any case, must 
perform musculoskeletal movement in order to propel herself 
and perform her various activities of daily living.  There is 
no indication in the objective medical evidence that she is 
immobilized by her joint pain or otherwise grossly impaired 
by it, as she does not need to use any assistive or 
supportive devices such as a cane, crutches, or a wheelchair.  
The issue of functional loss has thus been adequately 
addressed, pursuant to DeLuca.

The Board notes that this case is based on an appeal of a May 
1997 RO decision, which had granted the veteran service 
connection for the disabilities at issue, effective from 
December 22, 1996, the date on which she first became 
entitled to receive VA compensation benefits for service-
connected disabilities following her honorable separation 
from active duty.  (See 38 C.F.R. § 3.400 (2000)  
Consideration must therefore be given regarding whether the 
case warrants the assignment of separate ratings for her 
service-connected orthopedic and systemic disabilities for 
separate periods of time, from December 22, 1996, to the 
present, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

(a.)  Entitlement to an increased evaluation for 
service-connected fibromyalgia syndrome, 
currently rated as 20 percent disabling.

The veteran's service-connected fibromyalgia syndrome is 
currently evaluated as 20 percent disabling.  It is rated as 
analogous to chronic fatigue syndrome as provided by 38 
C.F.R. § 4.20 (2000).  Chronic fatigue syndrome is rated in 
the schedule under 38 C.F.R. § 4.88b, Diagnostic Code 6354 
(2000), based upon debilitating fatigue, cognitive 
impairments (such as inability to concentrate, forgetfulness, 
confusion), or a combination of other signs and symptoms.  A 
10 percent evaluation is assigned for symptoms which wax and 
wane but result in periods of incapacitation of at least one 
but less than two weeks total duration per year, or; symptoms 
controlled by continuous medication.  A 20 percent evaluation 
is warranted when such symptoms are nearly constant and 
restrict routine daily activities by less than 25 percent of 
the pre-illness level, or; which wax and wane, resulting in 
periods of incapacitation of at least two but less than four 
weeks total duration per year.  A 40 percent evaluation is 
warranted when such symptoms are nearly constant and restrict 
routine daily activities to 50 to 75 percent of the pre-
illness level, or; which wax and wane, resulting in periods 
of incapacitation of at least four but less than six weeks 
total duration per year.  A 60 percent evaluation is 
warranted when such symptoms are nearly constant and restrict 
routine daily activities to less than 50 percent of the pre-
illness level, or; which wax and wane, resulting in periods 
of incapacitation of at least six weeks total duration per 
year.  A 100 percent evaluation is warranted when such 
symptoms are nearly constant and so severe as to restrict 
routine daily activities almost completely and which may 
occasionally preclude self-care.  (Note: For the purpose of 
evaluating this disability, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.)

Considering the evidence in this case in conjunction with the 
above rating criteria, the Board finds that the veteran's 
service-connected fibromyalgia syndrome does not warrant a 
rating higher than the 20 percent evaluation currently 
assigned.  Her generalized joint and body pain is nearly 
constant according to the objective medical evidence and her 
credible accounts.  However, the evidence indicates that she 
is only limited in her daily activities by less than 25 
percent of her pre-illness level.  She works on a part-time 
basis, 16 hours per week, in a job with sedentary duties as a 
telephone receptionist, and she also is able to take classes 
in business administration.  On her daily workweek, she is 
absent from work only once per week, which the evidence 
indicates as being due to fatigue.  This equates to a 
limitation in activity of roughly 1/5th of a usual 5-day 
workweek, or 20 percent.  Additionally, the evidence does not 
indicate that she experiences periods of incapacitation 
requiring bed rest and treatment by a physician for a total 
of four or more weeks per year.  Therefore, assignment of a 
rating greater than 20 percent for fibromyalgia syndrome is 
not warranted and the claim for a rating increase must be 
denied.  Because the evidence in this case is not 
approximately balanced in this regard, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 4.3 (2000); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

The evidence does not demonstrate that the veteran's 
fibromyalgia syndrome produces such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment as to render impractical the 
application of the regular schedular standards.  In this 
regard, the Board notes that the veteran reported that she 
was able to work on a part-time basis and pursue studies in 
business administration.  Additionally, she has other 
service-connected orthopedic and psychiatric disabilities 
which each contribute to her overall level of impairment such 
that it is not possible to attribute an exceptional or 
unusual level of disability solely to fibromyalgia.  
Therefore, a finding that her service-connected fibromyalgia 
syndrome produces an exceptional or unusual disability 
picture cannot be made.  Thus, a referral of this case to the 
Director of the VA Compensation and Pension Service for 
consideration of the application of an extraschedular rating 
for fibromyalgia syndrome, under the provisions of 
38 C.F.R. § 3.321(b)(1) (2000), is not warranted.

The Board notes that this case is based on an appeal of the 
rating assigned by a May 1997 RO rating decision, which 
granted the veteran's claim of service connection for 
fibromyalgia syndrome, effective from December 22, 1996, the 
date on which she became entitled to receive VA compensation.  
Consideration must therefore be made regarding separate 
ratings assigned for her service-connected disability for 
separate periods of time, based on the facts found 
("staged" ratings).  See Fenderson v. West, 12 Vet. App. 
119 (1999).  The Board finds, however, that assignment of a 
staged rating is not warranted in the present case with 
regard to the rating issue on appeal because the 20 percent 
evaluation for fibromyalgia syndrome is based on the most 
severe disability picture presented by the medical evidence 
associated with the record, which encompassed the effective 
date of the award for service connection for the systemic 
disability to the present time.


(b.)  Entitlement to an evaluation higher than 10 
percent for service-connected stress fractures of 
the sacroiliac joint and right inferior pubic 
ramus, for the period from December 22, 1996, to 
November 11, 1999, and for an evaluation higher 
than 20 percent for the period from November 12, 
1999.

The veteran's service-connected stress fractures of the 
sacroiliac joint and right inferior pubic ramus are currently 
rated as analogous to impairment of the femur, as provided by 
38 C.F.R. § 4.20 (2000).  The schedule, as contained in 38 
C.F.R. § 4.71a, Diagnostic Code 5255 (2000), provides that 
malunion of the femur with slight knee or hip disability 
warrants the assignment of a 10 percent evaluation.  A 20 
percent evaluation is warranted when there is malunion of the 
femur with moderate knee or hip disability.  A 30 percent 
rating is warranted when there is malunion of the femur with 
marked knee or hip disability.  A 60 percent rating is 
warranted where there is impairment of the femur due to 
fracture of surgical neck with false joint.  A 60 percent 
rating may also be assigned where there is nonunion without 
loose motion and weightbearing is preserved with the aid of a 
brace.  An 80 percent rating is warranted where there is 
impairment due to fracture of the femoral shaft or anatomical 
neck with nonunion or with loose motion (spiral or oblique).

The service-connected stress fractures of the sacroiliac 
joint and right inferior pubic ramus may also be rated on the 
basis of limitation of flexion of the thigh under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5252 (2000), or on impairment of the 
thigh due to limitation of abduction, adduction or rotation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2000).  

Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion of the thigh to 45 degrees.  A 20 
percent rating is warranted when flexion is limited to 30 
degrees.  A 30 percent rating is warranted when flexion is 
limited to 20 degrees.  A 40 percent rating is warranted when 
flexion is limited to 10 degrees.

Diagnostic Code 5253 provides a 10 percent rating for 
limitation of rotation of the thigh when the veteran cannot 
toe-out her affected leg more than 15 degrees.  A 10 percent 
rating is also warranted for limitation of adduction of the 
thigh when the veteran cannot cross her affected leg.  A 20 
percent rating is warranted for limitation of abduction of 
the thigh when motion of the affected leg is lost beyond 10 
degrees.

In the present case, the evidence shows that on VA 
examination in February 1997 and March 1997, the veteran's 
ranges of motion were normal in all joints of her upper and 
lower extremities and that she displayed normal carriage, 
posture and gait.  The examination reports and the other 
objective evidence shows that for the period prior to 
November 12, 1999, her stress fractures of the sacroiliac 
joint and right inferior pubic ramus were manifested mainly 
by pain and symptoms indicative of slight hip disability.  
Broadly applying the criteria, the Board finds that a 10 
percent rating, and no higher, is warranted for her service-
connected stress fractures of the sacroiliac joint and 
inferior pubic ramus for the period prior to November 12, 
1999.  

For the period from November 12, 1999, the VA examinations 
conducted on this date show that the veteran's service-
connected stress fractures of the sacroiliac joint and right 
inferior pubic ramus are manifested by pain.  Range of motion 
testing of her hips shows flexion to 100 degrees, extension 
to 10 degrees, rotation to 40 degrees, adduction to 10 
degrees and abduction to 20 degrees.  These ranges of motion 
would not permit assignment of a compensable evaluation.  
However, moderate hip disability is demonstrated by her 
report of precipitation of symptoms from walking, kicking, 
bending or prolonged sitting.  Additionally, there was 
moderate tenderness on palpation of her right inferior pubis 
and sacroiliac joint.  She has also reported that her ability 
to climb stairs and to dance, participate in athletic 
activities and to perform constant household activities was 
impaired.  Therefore, though objective examination on bone 
examination in November 1999 shows that there was no 
malunion, nonunion, loose motion or false joint observed, the 
constellation of her symptomatology relating to her service-
connected stress fractures of the sacroiliac joint and right 
inferior pubic ramus more closely approximates the 20 percent 
rating currently assigned for moderate hip disability for the 
period commencing on November 12, 1999.  Assignment of a 
higher rating is not warranted as the evidence does not 
demonstrate a level of impairment indicative of marked hip 
disability.  Because the evidence in this case is not 
approximately balanced in this regard, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 4.3 (2000); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore her appeal of 
this issue must be denied.  

The evidence does not demonstrate that the veteran's stress 
fractures of the sacroiliac joint and right inferior pubic 
ramus produce such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment as to render impractical the application of 
the regular schedular standards.  The veteran has reported 
that she was able to work on a part-time basis and pursue 
studies in business administration.  The presence of her 
other service-connected orthopedic, systemic and psychiatric 
disabilities each contribute to her overall level of 
impairment such that it is not possible to attribute an 
exceptional or unusual level of disability solely to stress 
fractures of the sacroiliac joint and right inferior pubic 
ramus.  Therefore, a finding that the aforementioned produces 
an exceptional or unusual disability picture cannot be made.  
Thus, a referral of this case to the Director of the VA 
Compensation and Pension Service for consideration of the 
application of an extraschedular rating for stress fractures 
of the sacroiliac joint and right inferior pubic ramus, under 
the provisions of 38 C.F.R. § 3.321(b)(1) (2000), is not 
warranted.

(c.)  Entitlement to a compensable evaluation for 
service-connected stress fracture of the left 
proximal tibia, for the period from December 22, 
1996, to November 11, 1999, and for an evaluation 
higher than 10 percent for the period from 
November 12, 1999.

The veteran's service-connected stress fracture of the left 
proximal tibia is rated under the criteria contained in 38 
C.F.R. § 4.71a, Diagnostic Codes 5261 and 5262 (2000), for 
impairment of the leg due to limitation of extension and 
impairment of the tibia and fibula due to nonunion or 
malunion with associated disability of the knee or ankle of 
the affected lower extremity.  

Diagnostic Code 5261 provides that where extension of the leg 
is limited to 5 degrees, assignment of a noncompensable 
evaluation is warranted.  Where extension is limited to 10 
degrees, a 10 percent evaluation is warranted.  Where 
extension is limited to 15 degrees, a 20 percent evaluation 
is warranted.  Where extension is limited to 20 degrees, a 30 
percent evaluation is warranted.  Where extension is limited 
to 30 degrees, a 40 percent evaluation is warranted.  Where 
extension is limited to 45 degrees, a 50 percent evaluation 
is warranted.

Diagnostic Code 5262 provides that where there is malunion of 
the tibia and fibula with slight knee or ankle disability, 
assignment of a 10 percent rating is warranted.  Malunion of 
the tibia and fibula with moderate knee or ankle disability 
warrants a 20 percent rating.  Malunion of the tibia and 
fibula with marked knee or ankle disability warrants a 30 
percent rating.  A 40 percent rating is warranted where there 
is nonunion of the tibia and fibula with loose motion, 
requiring brace.

In the present case, the evidence does not show that 
assignment of a compensable evaluation for the veteran's 
service-connected stress fracture of the left proximal tibia 
for the period prior to November 12, 1999, is warranted.  The 
objective findings shown on medical examinations conducted in 
February 1997 and March 1997, and the outpatient treatment 
reports for the period prior to November 12, 1999, show that 
the veteran's left knee and ankle displayed full range of 
motion and were not swollen, discolored, radiating heat, 
deformed or unstable.  No muscle atrophy of the left leg was 
noted and she displayed normal posture, carriage and gait.  
The diminished left knee jerk and the subjective accounts of 
joint pain and muscle weakness of the left leg are 
contemplated and compensated by the 20 percent rating 
currently assigned for fibromyalgia.

For the period commencing on November 12, 1999, the VA bone 
examination conducted on that date shows that the veteran's 
stress fracture of her left proximal tibia is manifested by 
complaints of stiffness of her left ankle joint, with 
symptomatic flare-ups occurring twice per month.  Moderate 
tenderness on palpation of her left tibia was noted.  
However, she could dorsiflex her ankle to 10 degrees and 
plantar flex it to 45 degrees, as well as extend her knee to 
zero degrees and flex it to 120 degrees.  She did not require 
the use of orthopedic supportive devices to assist her in 
walking.  There was also no objective evidence of malunion, 
deformity, loose motion or false joint on objective 
examination.  In view of this, the evidence shows that as of 
November 12, 1999, her stress fracture of her left proximal 
tibia was manifested by symptoms productive of slight knee 
disability, thus warranting the assignment of the current 10 
percent rating.  Evidence that would support the assignment 
of a rating higher than 10 percent is not demonstrated.  The 
veteran does not have limitation of leg extension to 15 
degrees, nor does her constellation of symptomatology 
relating to her stress fracture of the left proximal tibia 
more closely approximate that which is contemplated for 
moderate ankle disability.  Because the evidence in this case 
is not approximately balanced in this regard, the benefit-of-
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2000); 38 C.F.R. § 4.3 (2000); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore her appeal of 
this issue must be denied.  

The evidence does not demonstrate that the veteran's stress 
fracture of the left proximal tibia produces such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment as to render 
impractical the application of the regular schedular 
standards.  As previously discussed, the veteran reported 
that she was able to work on a part-time basis and pursue 
studies in business administration.  She also has other 
service-connected orthopedic, systemic and psychiatric 
disabilities which each contribute to her overall level of 
impairment such that it is not possible to attribute an 
exceptional or unusual level of disability solely to stress 
fracture of the left proximal tibia.  Therefore, a finding 
that the aforementioned produces an exceptional or unusual 
disability picture cannot be made.  Thus, a referral of this 
case to the Director of the VA Compensation and Pension 
Service for consideration of the application of an 
extraschedular rating for stress fracture of the left 
proximal tibia, under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000), is not warranted.

  
ORDER

An evaluation in excess of 20 percent for service-connected 
fibromyalgia syndrome is denied.

An evaluation in excess of 10 percent for service-connected 
stress fractures of the sacroiliac joint and right inferior 
pubic ramus, for the period from December 22, 1996, to 
November 11, 1999, is denied.

An evaluation in excess of 20 percent for service-connected 
stress fractures of the sacroiliac joint and right inferior 
pubic ramus, for the period from November 12, 1999, is 
denied.

A compensable evaluation for service-connected stress 
fracture of the left proximal tibia, for the period from 
December 22, 1996, to November 11, 1999, is denied.

An evaluation in excess of 10 percent for service-connected 
stress fracture of the left proximal tibia, for the period 
from November 12, 1999, is denied.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals



 

